Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                          May 1, 2018




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
 In the Matter of the                                               No. 50544-4-II
 Personal Restraint Petition of

 ORLANDIS DONTE CAMPBELL,

                                  Petitioner.
                                                             UNPUBLISHED OPINION



       JOHANSON, J. — Orlandis Campbell seeks relief from personal restraint resulting from his

1992 convictions for conspiracy to commit first degree murder (count I) and for two counts of first

degree murder (counts II and III). The trial court sentenced him using count II as the predicate

offense, resulting in a total sentence of 934 months.       He argues that under former RCW

9.94A.400(1)(b) (1990), the trial court was required to use count I as the predicate offense,

resulting in a total sentence no longer than 920.5 months. The State concedes that under State v.

Weatherwax, 188 Wash. 2d 139, 156, 392 P.3d 1054 (2017), the trial court erred in sentencing
No. 50544-4-II


Campbell using count II as the predicate offense. We accept the State’s concession and remand

for resentencing.1

         A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    JOHANSON, J.
    We concur:



    WORSWICK, P.J.




    BJORGEN, J.




1
  Because Campbell’s judgment and sentence is facially invalid, it is not time barred by RCW
10.73.090(1). He filed an amended brief arguing that he is entitled to a new sentencing hearing
under State v. O’Dell, 183 Wash. 2d 680, 695-96, 358 P.3d 359 (2015), and In re Personal Restraint
of Light-Roth, 200 Wash. App. 149, 163, 401 P.3d 459, review granted, 189 Wash. 2d 1030 (2017).
But we denied his motion to amend his petition to include this issue, because it would have resulted
in a mixed petition, and so do not address it here. He must file a separate petition raising his issue
under O’Dell and Light-Roth.
                                                  2